Citation Nr: 0701364	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  02-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for postoperative fracture 
of the right elbow with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1984 through May 
1985.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied the veteran's claim 
of entitlement to service connection.  The Board Remanded the 
claim in May 2004 and in February 2006.

The veteran appeared at a Travel Board hearing in December 
2003, and the transcript of that hearing is of record.  The 
judge who presided over the hearing is no longer employed at 
the Board.  The veteran was offered another hearing, but did 
not request such hearing.  The veteran has been afforded his 
procedural rights, and appellate review may proceed.


FINDING OF FACT

The medical evidence as to whether the veteran's pre-existing 
fracture of the right elbow was aggravated in service is in 
equipoise.  


CONCLUSION OF LAW

The criteria for service connection for a postoperative 
fracture of the right elbow with degenerative joint disease, 
as aggravated in service, have been met.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for postoperative 
fracture of the right elbow with degenerative joint disease.  
He acknowledges that he fractured his right elbow prior to 
service, but contends that the rigors of basic training and a 
fall during service increased his disability beyond the 
natural progress of the disease.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  These provisions also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

Because the determination issued in this decision is wholly 
favorable to the veteran, further discussion of compliance 
with the VCAA as to this claim is not required, since Remand 
of the claim addressed in this decision for any further 
development would be adverse to the veteran's interests.  

Laws and regulations applicable to claims for service 
connection

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  

A veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled into service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 1111.  In this case, 
the veteran's history of prior injury to his elbow and a scar 
at the site of surgical treatment for residuals of elbow 
injuries were noted at the time of the veteran's induction 
examination, and no presumption of soundness applies to the 
veteran's claim for service connection for a right elbow 
disorder. 

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a preexisting condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In order for a claim to be granted on the basis of 
aggravation of a pre-existing disorder, there must be 
competent evidence of current disability (established by 
medical diagnosis); of aggravation of a disease or injury in 
service (established by lay or medical evidence); and of a 
nexus between the aggravation in service and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.

Clinical records dated in March 1981, prior to the veteran's 
service, disclose that the veteran had tenderness over the 
medial epicondyle.  Two small loose osseous bodies were 
removed in April 1981.  Radiologic examinations in June 1981 
and November 1981 were interpreted as normal.

The veteran's October 1984 induction examination discloses 
that the veteran had a scar near the right elbow, and a 
history of prior injuries to the elbow, but no abnormality 
was noted.  In November 1984, the veteran complained of mild 
right elbow pain.  There was mild crepitus and point 
tenderness with palpation of the medial epicondyle.  
Radiologic examination disclosed degenerative changes.  The 
veteran had full flexion and extension, but there was 
tenderness over the medial epicondyle.  The examiner 
concluded that the veteran's right elbow was symptomatic, and 
recommended a brace.  

In early February 1985, the veteran injured his left elbow.  
During treatment of the left elbow injury, in February 1985, 
the veteran complained of right elbow instability, such as 
with throwing a Frisbee.  There was tenderness over the 
medial epicondyle.  He could not tolerate push-ups.  
Radiologic examinations conducted in February 1985 and March 
1985 disclosed a rounded calcification lateral to the medical 
epicondyle of the humerus.  The humerus was irregular, with 
small lucencies within the edge.  The provider who treated 
the veteran in February 1985 concluded that the veteran had 
degenerative joint disease of the right elbow existing prior 
to service, and recommended that the veteran be referred for 
Medical Board examination.  The veteran fell on his 
outstretched right hand in March 1985.  There was moderate 
swelling over the medial epicondyle, with decreased flexion.  

A March 1985 report of history and physical examination 
states that the veteran reported that he fractured his right 
elbow in 1967, in 1970, and again in 1974, and had calcium 
deposits removed prior to service.  A form completed by the 
Orthopedic Service in February 1985 indicates that the 
veteran's pre-existing elbow injury was aggravated in 
service.  The report of the Medical Evaluation Board 
associated with the record is apparently incomplete, since 
the Board is unable to find a Medical Evaluation Report dated 
on March 15, 1985, but a report, entitled, "Addendum to 
Medical Board dated 15 Mar[ch] [19]85," states:

Despite the fact that the Orthopedic 
Service stated that the servicemember's 
injury was service aggravated, it is 
still the feeling of the Medical 
Evaluation Board that this individual had 
an EPTS injury to the right elbow which 
was not aggravated by the normal Physical 
Training activities required of military 
personnel.  Since the consensus of 
opinion between the Medical Evaluation 
Board and the Orthopedic Service 
differs[,] recommendation is therefore 
made that the case be referred to the 
Physical Evaluation Board for final 
disposition.

A Physical Evaluation Board report dated in April 1985 states 
that the veteran's degenerative joint disease, right elbow, 
was acquired prior to service (EPTS) (existing prior to 
service) and was not permanently aggravated in service.  

The veteran sought service connection for a right elbow 
disorder in June 1985, proximate to his service discharge, 
but that claim was denied in July 1985.  In October 2000, the 
veteran submitted a new claim for service connection for the 
right elbow disorder.  In support of that claim, he submitted 
a partial (second page of a two-page letter) February 1992 
medical statement from GLR, MD, which indicated that the 
veteran's use of the right elbow should be restricted to 
light duty, and that arthroscopic debridement could be 
offered for further treatment, although surgical intervention 
might be required in the future.  October 2002 and August 
2004 statements from AJF, MD, noted that the veteran had 
moderate to severe deformity of the right elbow and very 
limited used of the right arm.

At his December 2003 hearing before the Board, the veteran 
testified that he was treated for his right elbow by several 
physicians in the years following his service.  However, the 
veteran only authorized release of records from Dr. AJF.  The 
record before the Board does not reflect that the RO 
requested those records.  


The examiner who conducted VA examination in December 2004 
concluded that the differing opinions of the Orthopedic 
Service as compared to the Physical Evaluation Board in 
service establish that the evidence during the veteran's 
service was in relative equipoise as to whether the veteran's 
right elbow disorder was or was not aggravated in service.  
The VA examiner opined that, 20 years later, it remained 
difficult to resolve the issue without resort to speculation.  
In August 2006, the VA reviewer again noted the partial 1992 
clinical record, the service medical records, and the most 
recent findings regarding the veteran's right elbow.  The 
reviewer concluded that the clinical evidence was in relative 
equipoise, and that it was not possible, without resort to 
speculation, to opine, with reasonable medical certainty, as 
to whether the veteran's right elbow disorder was or was not 
aggravated in service.

During his Travel Board hearing, the veteran testified that, 
although he was able to work without any particular right 
elbow problems prior to service, his right elbow caused 
problems at work continuously following his service.  While 
there is only the 1992 partial clinical record to support the 
veteran's testimony on that point, the Board notes that the 
veteran did identify other providers, but no attempt to 
obtain those records was made.  While the veteran's lay 
statements of record can not prove whether his right elbow 
disorder was aggravated to an extent beyond the natural 
progression of the injury, his testimony may be accepted as 
showing that he had right elbow pain chronically following 
his service separation, but not prior to his service 
induction.  Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) 
(lay evidence is competent to establish features or symptoms 
of injury or illness).

When there is an approximate balance of evidence regarding 
the merits of an issue material to a determination, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  A veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  When clinical and other evidence is in equipoise, 
reasonable doubt must be resolved in the veteran's favor.  In 
this case, the VA medical examiner states that the clinical 
evidence is in relative equipoise, and that he cannot 
determine, without resort to speculation, that the veteran's 
elbow injury was or was not aggravated by the veteran's 
service.  The VA examiner provided an explanation for his 
conclusion that the evidence was in equipoise.  

Resolving reasonable doubt in the veteran's favor, as 
directed by statute, service connection is warranted for 
postoperative fracture of the right elbow with degenerative 
joint disease, as aggravated in service.


ORDER

The appeal for service connection for postoperative fracture 
of the right elbow with degenerative joint disease, as 
aggravated by service, is granted.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


